Citation Nr: 0204912	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  95-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
myositis of the right leg/knee.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to a compensable dental 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D. 
C., which determined that new and material evidence had not 
been submitted to reopen the veteran's claims of entitlement 
to service connection for myositis of the right leg, a 
bilateral knee disorder, a right ankle/leg disorder, and for 
a compensable dental condition.  

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1994.  In January 2002, he was afforded a 
hearing before the undersigned member of the Board in 
Washington, D. C.  A transcript of each of the hearings has 
been associated with the claims folder.  

At the hearing, the veteran raised the issues of entitlement 
to an increased evaluation for pes planus and for service 
connection for a back disorder.  These issues are referred to 
the RO for the appropriate action.  




FINDING OF FACT

At the January 2002 hearing before the undersigned member of 
the Board, prior to the promulgation of a decision in this 
appeal, the veteran requested that his appeal on the issues 
of whether new and material had been submitted to reopen 
claims of entitlement to service connection for myositis of 
the right leg, service connection for a bilateral ankle 
disorder, service connection for a right ankle/leg disorder, 
and for a compensable dental condition, be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

At the hearing in January 2002, the veteran testified that he 
desired the issues pertaining to service connection for 
myositis of the right leg/knee, service connection for a 
bilateral knee disorder, service connection for a right ankle 
disorder, and for a compensable dental condition, withdrawn.  

Under the circumstances of this case, the Board finds that 
the criteria for withdrawal of an appeal have been met by the 
written withdrawal.  The transcript constitutes a writing.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

